Citation Nr: 1026993	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-21 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with 
degenerative joint disease of the foot, status post left medial 
sliding calcaneal osteotomy with residuals, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision by the RO.  By that 
decision, the RO granted a temporary total rating for the 
Veteran's service-connected pes planus under the provisions of 
38 C.F.R. § 4.30, effective from July 8 to December 31, 2005, and 
denied a rating in excess of 10 percent for the period on and 
after January 1, 2006.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

The Veteran underwent an examination of his feet for VA 
compensation purposes in October 2005, while he was undergoing 
convalescence from surgery on his left foot.  Subsequently, he 
reported that his condition had gotten worse.  See Veteran's 
submission to his U.S. Senator, dated in April 2007 (wherein he 
complained of increased left foot symptomatology), and report 
from Jabbour Psychiatric Services, P.C., dated in February 2007 
(wherein the Veteran reported, among other things, that he had 
been "suffering from pain almost daily," and "ha[d] not been 
able to use his limbs much . . . .") (emphasis added).

Thereafter, the Veteran underwent another VA examination in April 
2007.  Unfortunately, the Veteran's VA claims file was not made 
available to the examining physician in conjunction with the 
examination.  The examiner did not describe the functional 
impairment attributable to, or otherwise comment upon, the 
Veteran's neurological complaints (described as numbness along 
the left side of his foot, as reiterated in an April 2007 
statement to his Senator).  Nor did he discuss the apparent 
nonunion of the anterior portion of the calcaneal osteotomy, as 
described in reports from Triangle Orthopaedic Associates, P.A.  
In addition, the examiner limited his evaluation almost 
exclusively to the left foot, providing very little information 
as to the current status of the right.

Because the report of the April 2007 examination does not contain 
the detail necessary to a proper evaluation of the Veteran's 
disability, a new examination is necessary.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2009) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect).  A 
remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Obtain copies of records pertaining to any 
relevant VA treatment the Veteran has received 
since such records were last procured on April 
2, 2007, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran undergo 
an examination of both lower extremities.  The 
examiner should review the claims file, examine 
the Veteran, perform any testing deemed 
necessary, and provide a full description of any 
and all functional deficits attributable to 
service-connected bilateral pes planus.  In so 
doing, the examiner should specifically 
indicate, with respect to each foot, whether the 
Veteran's symptoms are or can be relieved by a 
built-up shoe or arch support; whether the 
weight-bearing line is over or medial to the 
great toe; whether there are characteristic 
callosities; and whether there is objective 
evidence of marked deformity (pronation, 
abduction, etc.), bowing of the tendo achillis, 
severe spasm or marked inward displacement of 
the tendo achillis on manipulation, swelling on 
use, pain on manipulation or use, or extreme 
tenderness of the plantar surfaces of either 
foot.

The examiner should also conduct range of motion 
studies on both ankles.  The examiner should 
first record the range of motion observed on 
clinical evaluation, in terms of degrees.  If 
there is clinical evidence of pain on motion, 
the examiner should indicate the point in the 
arc of motion at which such pain begins.  Then, 
after reviewing the Veteran's complaints and 
medical history, the examiner should render an 
opinion, based upon his or her best medical 
judgment, as to the extent to which the Veteran 
experiences functional impairments of either 
ankle such as weakness, excess fatigability, 
incoordination, or pain due to repeated use or 
flare-ups, and should portray these factors in 
terms of degrees of additional loss in range of 
motion (beyond that which is demonstrated 
clinically), if feasible.  If there is malunion 
of the os calcis or astragalus, the examiner 
should indicate whether the resulting deformity 
is best described as mild, moderate, or marked 
in degree.

The examiner should, in addition, describe any 
neurological impairment associated with the 
Veteran's pes planus, and post-operative 
residuals thereof.  The examiner should identify 
with specificity the precise nerve or nerves, if 
any, that are affected, or seemingly affected, 
by the Veteran's service-connected condition.  
For each affected nerve, the examiner should 
indicate whether the impairment is best 
characterized as neuritis, neuralgia, or 
paralysis.  The examiner should describe the 
severity of the neurologic symptoms (i.e., 
whether any noted neuritis, neuralgia, or 
incomplete paralysis is mild, moderate, or 
severe), and should indicate whether the 
identified neurologic impairment is manifested 
by symptoms such as loss of reflexes, muscle 
atrophy, or sensory disturbances; and whether 
there is pain and, if so, whether it is dull and 
intermittent or constant and occasionally 
excruciating.

A complete rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action on the 
claim here at issue.  If the benefit sought 
remains denied, furnish a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. § 4.71a, Diagnostic Code 5273, and any 
additional neurologic codes deemed applicable.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).


